DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-7 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a warhead comprising an outer casing and an inner shell, which delimits a central space for an explosive substance, in which the inner shell receives a series of preformed elements, which are arranged in contact with an outer side of the inner shell, and the inner shell is arranged for a controlled fragmentation upon a detonation of an explosive substance, wherein the preformed elements are arranged with a surface contact against the inner shell, particularly, the inner shell comprising recesses arranged to distribute force from the detonation amongst the preformed elements, and, particularly, the preformed elements being in contact with respective ones of the recesses over half of a total surface area of the preformed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Aug-21